206 P.3d 1212 (2009)
228 Or. App. 225
In the Matter of E.M.Z., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
E.M.Z., Appellant.
M0807026; A139523.
Court of Appeals of Oregon.
Submitted April 3, 2009.
Decided April 29, 2009.
Gay Canaday filed the brief for appellant.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Amanda J. Austin, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the record does not contain clear and convincing evidence that her mental disorder caused her to be a danger to herself or to others or unable to provide for her basic needs. The state concedes the *1213 point. On de novo review, we agree that the evidence is legally insufficient.
Reversed.